IN THE UNITED STATES DISTRICT COURT | L = D
FOR THE WESTERN DISTRICT OF OKLAHOMA JUN 01 2020

CARMELITA REEDER SHINN
U.S. DIST. COURTAVESTERN DIST Orie.

BY.
UNITED STATES OF AMERICA, ,DEPUTY

 

RED CEDAR ENTERPRISES, INC.,
PENTACON, LLC,

C3, LLC,

JOHN DOES 1-5,

)
ex rel. SOUTHWIND CONSTRUCTION __ )
SERVICES, LLC ) FILED INCAMERA
) CASE UNDER SEAL
Plaintiff/Relator, ) (31 U.S.C. § 3730(b)(2))
)
v. ) CIV-15-0102-R
)
THE ROSS GROUP CONSTRUCTION _ )
CORPORATION, )
THE ROSS GROUP, LLC, )
)
)
)
)
)
)

Defendants.
UNITED STATES’ NOTICE OF INTERVENTION-IN-PART FOR PURPOSES

OF EFFECTUATING SETTLEMENT AND DECLINATION-IN-PART

The United States and Relator have reached a settlement agreement to resolve the

claims brought on behalf of the United States in this action against The Ross Group

Construction Corporation; The Ross Group, LLC; PentaCon, LLC; and C3, LLC (the

“Settling Defendants”). In light of this agreement, and for the purpose of effectuating and

formalizing that resolution, pursuant to the False Claims Act, 31 U.S.C. §§ 3730(b)(2) and

(4), the United States respectfully advises the Court of its decision to intervene in part for

the purposes of settlement and to decline in part.
a

Specifically, the United States intervenes in this action as to the Settling Defendants
with respect to all civil claims based upon the Covered Conduct as defined in Paragraph E
of the parties’ Settlement Agreement dated February 19, 2020.

The United States declines intervention with respect to all other defendants and all
other claims alleged in this action apart from those based upon the Covered Conduct as
defined in the parties’ Settlement Agreement dated February 19, 2020.

Under the terms of the settlement agreement among the parties, following the
Settling Defendants’ payment of the federal settlement amount, the United States and the
Relator will file a Notice of Dismissal with respect to all claims brought on behalf of the
United States.

In light of the settlement agreement, the United States does not presently intend to
file a complaint in intervention but reserves the right to seek leave to file such a complaint
in the event that the Settling Defendants not pay the full settlement amount consistent with
the terms of the settlement agreement.

Finally, the United States hereby requests that the Court unseal the Relator’s
Complaint, this Notice of Intervention for Purposes of Effectuating Settlement, and all
subsequent filings following this Notice. The United States further requests that all other
papers on file in this action remain under seal because in discussing the content and extent
of the United States’ investigation, such papers are provided by law to the Court alone for
the sole purpose of evaluating whether the seal and the time for making an election to

intervene should be extended.
A proposed order accompanies this Notice.
Dated: June 1, 2020 Respectfully submitted,

JOSEPH H. HUNT
Assistant Attorney General

TIMOTHY J. DOWNING
United States Attorney

- L g
marae it. OBA #10778

Assistant U.S. Attorney

United States Attorney’s Office
Western District of Oklahoma
210 Park Avenue, Suite 400
Oklahoma City, OK 73102
(405) 553-8807-FAX 553-8885
Kay.Sewell(@usdoj.gov

JAMIE YAVELBERG

COLIN M. HUNTLEY

GLENN P. HARRIS

KATHERINE B. SMITH
Attorneys, Civil Division
Commercial Litigation Branch

U.S. Department of Justice

P.O. Box 261, Ben Franklin Station
Washington, D.C. 20044

(202) 305-4207-FAX (202) 514-7361
Glenn.P.Harris@usdoj.gov

Attorneys for the United States of
America
CERTIFICATE OF MAILING

I hereby certify that on , l electronically transmitted the attached document
to the Clerk of Court using the ECF System. Based on the records currently on file,
the Clerk of Court will transmit a Notice of Electronic Filing to the following ECF
registrant:

ECF SERVICE NOT APPROPRIATE - CASE UNDER SEAL

 

I hereby certify that on June 1, 2020, the attached FILING UNDER SEAL was
mailed, postage prepaid, to the following:

Counsel for Relator:

Robert L. Magrini

Evan Gatewood

HAYES, MAGRINI & GATEWOOD
1220 North Walker Avenue
Oklahoma City, OK 73103
rmagrini@hmglawyers.com
egatewood@hmglawyers.com

Vicki Zemp Behenna

MULINIX, GOERKE & MEYER
First Oklahoma Tower

210 W. Park Avenue, Suite 3030
Oklahoma City, OK 73102

Kay LY OBA #10778

Assistant U.S. Attorney
